Order filed February 21, 2019




                                        In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-18-00220-CR
                                    ___________

                TISHA LANETTE BURWELL, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 244th District Court
                              Ector County, Texas
                        Trial Court Cause No. C-42,078


                                        ORDER
      Appellant’s court-appointed attorney of record, Lauren Gavin, has filed in this
court a motion to withdraw as counsel on appeal. See TEX. R. APP. P. 6.5. Gavin
states in her motion that she “accepted a position at the Ector County Attorney’s
office as a prosecutor for the State of Texas.” Gavin’s continued representation of
Appellant in this case would constitute a conflict of interest. The motion to withdraw
is granted, and the appeal is abated.
        The trial court is directed to appoint new counsel to represent Appellant on
appeal, and the trial court clerk is instructed to file in this court on or before March 1,
2019, a supplemental clerk’s record evidencing such appointment. The appeal will
be reinstated when the supplemental clerk’s record is filed in this court. We note
that an Anders brief has already been filed in this court. See Anders v. California,
386 U.S. 738, 744 (1967). New counsel may either adopt that brief or file an
amended brief on behalf of Appellant. The amended brief will be due to be filed in
this court thirty days after the date that this appeal is reinstated.


                                                                   PER CURIAM


February 21, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2